DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 16 September 2022.  Claims 47, 50, 51, 58-60 and 63 have been amended.  Claims 1-46 were previously cancelled.  Claims 47-68 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 13, filed 16 September 2022, with respect to objected claims 47, 51, 58, 59, 63 and 64 have been fully considered and are persuasive in light of the claim amendments filed on 16 September 2022.  The objections of 47, 51, 58, 59, 63 and 64 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 13-16, filed 16 September 2022, with respect to rejected claims 63, 64, 67 and 68 under 35 U.S.C. 112(b), in regards to antecedent issues, have been fully considered and are persuasive in light of the claim amendments filed on 16 September 2022.  The rejections of claims 63, 64, 67 and 68 have been withdrawn. 

Applicant’s arguments, see Remarks, pg. 13-16, filed 16 September 2022, with respect to rejected claim 65 under 35 U.S.C. 112(b), in regards to antecedent issues, have been fully considered and are persuasive.  The rejection of claims 65 has been withdrawn. 

Applicant's arguments, see Remarks, pgs. 13-16, filed 16 September 2022, with respect to rejected claims 47-68 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. 

With respect to the Applicant’s arguments, 
Applicant respectfully submits that the claimed “memory unit” does not invoke 35 U.S.C. § 112(f).  (see Remarks, pg. 14, paragraph 2)

As discussed above, it is well-settled that “memory” has achieved recognition as a noun denoting structure. In other words, the term “memory” has an art-recognized structure to perform the claimed function.  (see Remarks, pg. 15, paragraph 3)

The Examiner respectfully disagrees. 


	MPEP 2181 - Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019]: 
I.    DETERMINING WHETHER A CLAIM LIMITATION INVOKES 35 U.S.C. 112(f) or PRE-AIA  35 U.S.C. 112, SIXTH PARAGRAPH
The USPTO must apply 35 U.S.C. 112(f)  in appropriate cases, and give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application. In determining the BRI, examiners should establish the meaning of each claim term consistent with the specification as it would be interpreted by one of ordinary skill in the art, including identifying and construing functional claim limitations. If a claim limitation recites a term and associated functional language, the examiner should determine whether the claim limitation invokes 35 U.S.C. 112(f). Application of 35 U.S.C. 112(f)  is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850 (stating that 35 U.S.C. 112, sixth paragraph "merely sets a limit on how broadly the PTO may construe means-plus-function language under the rubric of reasonable interpretation’"). The Federal Circuit has held that applicants (and reexamination patentees) before the USPTO have the opportunity and the obligation to define their inventions precisely during proceedings before the USPTO. See In re Morris, 127 F.3d 1048, 1056–57, 44 USPQ2d 1023, 1029–30 (Fed. Cir. 1997) (35 U.S.C. 112, second paragraph places the burden of precise claim drafting on the applicant); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (manner of claim interpretation that is used by courts in litigation is not the manner of claim interpretation that is applicable during prosecution of a pending application before the USPTO); Sage Prods., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1425, 44 USPQ2d 1103, 1107 (Fed. Cir. 1997) (patentee who had a clear opportunity to negotiate broader claims during prosecution but did not do so, may not seek to expand the claims through the doctrine of equivalents, for it is the patentee, not the public, who must bear the cost of failure to seek protection for this foreseeable alteration of its claimed structure).
A claim limitation is presumed to invoke 35 U.S.C. 112(f)  when it explicitly uses the term "means" or "step" and includes functional language. The presumption that 35 U.S.C. 112(f)  applies is overcome when the limitation further includes the structure, material or acts necessary to perform the recited function. See TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).
By contrast, a claim limitation that does not use the term "means" or "step" will trigger the rebuttable presumption that 35 U.S.C. 112(f)  does not apply. See, e.g., Phillips v. AWH Corp., 415 F.3d 1303, 1310, 75 USPQ2d 1321, 1324 (Fed. Cir. 2005) (en banc); CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369, 62 USPQ2d 1658, 1664 (Fed. Cir. 2002); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. 1998). Even in the face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
Instead of using "means" in such cases, a substitute term acts as a generic placeholder for the term "means" and would not be recognized by one of ordinary skill in the art as being sufficiently definite structure for performing the claimed function. "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111; see also Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996).
Accordingly, examiners will apply 35 U.S.C. 112(f)  to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A determination that a claim is being interpreted according to 35 U.S.C. 112(f)  should be expressly stated in the examiner’s Office action. If a claim limitation uses the term "means" or "step," but the examiner determines that either the second prong or the third prong of the 3-prong analysis is not met, then in these situations, the examiner must include a statement in the Office action explaining the reasons why a claim limitation which uses the term "means" or "step" is not being treated under 35 U.S.C. 112(f).
In response to the Office action that finds that 35 U.S.C. 112(f)  is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function).
In the event that it is unclear whether the claim limitation falls within the scope of 35 U.S.C. 112(f), a rejection under 35 U.S.C. 112(b)  may be appropriate.

	The Examiner maintains the limitation “memory unit” uses a non-structural generic placeholder of “unit”, is modified by functional claim language of “communicate” linked to the generic placeholder by the transition phrase “configured to”, and is not modified by any structure (e.g. “memory unit” is not preceded by any adjective(s) that would provide structure), and the specification does not provide a description sufficient to inform one of ordinary skill in the art the term denotes a structure.  Further, given the broadest reasonable interpretation in light of the specification one of ordinally skill in the art would recognize the limitation “memory unit” could encompass “software”; hence, the Applicant’s argument is found unpersuasive. 

In regards to the Applicant’s argument, 
In any event, it is respectfully submitted that it would have been clear to those skilled in the art that the memory unit (e.g., 4a or 4b) (as shown in, for example, FIG. 1 of the present application) must perform the recited function.  (see Remarks, pg. 16, paragraph 1)

The Examiner respectfully disagrees.

U.S. Patent Publication No. 2020/0401101 A1 (instant application):
FIG. 1 shows a production facility 1 with a computing unit 2 and a sensor 3. Two memory units 4a, 4b are arranged on a housing part of the production facility 1. A computer program product (not displayed in the representation for reasons of clarity) generates an electronic message T and sends it to an output device 6.

    PNG
    media_image1.png
    506
    763
    media_image1.png
    Greyscale
Neither the written description nor the elements of 4a and 4b of Fig. 1 detail any structure for the claimed “memory unit’.  Further, one of ordinary skill in the art would recognize the limitation “memory unit configured to communicate” could encompass “software”; hence, the Applicant’s argument is not persuasive.

Applicant's arguments, see Remarks, pgs. 16-19, filed 16 September 2022, with respect to rejected claims 47-68 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s arguments, 

Mutatis mutandis to Example 37 (Claim 2), the claimed invention uses a computing unit (consequently, a processor) and additional components for the algorithm in order to "generate an electronic message including information about the actually present process state and output the electronic message by the output device" if the actually present process state is in the second category (see the penultimate paragraph of independent claim 47) so that the molding machine can be supervised in a superior manner than a mere mental act. The generation of the electronic message by the algorithm or processor is directed to statutory subject matter and the claimed invention is patent eligible. The molding machine has to be designed to automatically output individually determined electronic messages based on various parameters for a specific configuration to assist the operator of the molding machine.  

This cannot be performed only in mind and independent claims 47, 63 and 64 recite the (electronic) algorithm in order to determine which process state is actually present and categorize the process state, for instance, such that the electronic message can be output. Therefore, the operator does not need to be a highly qualified staff member. The electronic message that is generated according to the claimed invention does not constitute insignificant extra-solution activity but rather a solution of the claimed invention as such. This is underpinned, for example, by the limitation "the computing unit is configured to calculate, by the algorithm ..." or the limitation "the commands are configured to prompt the computing unit to ...."  

Thus, Applicant respectfully traverses the assertions on page 23 of the Office Action dated May 16, 2022 that the limitations of executing the algorithm, and in particular, generating an electronic message, represent mere data gathering and insignificant extra-solution activity in the sense of a mere nominal or tangential addition to the claim, amounting to mere data gathering. Comparing these assertions with Example 37 (Claim 2), it is conclusive that the claimed invention is patent eligible (in addition to the reasons discussed regarding similar cases cited in the Amendment filed on March 23, 2022).  (see Remarks, pg. 17, paragraph 4 - pg. 18, paragraph 3)

The Examiner respectfully disagrees.


The Applicant has broadly indicated a similarity between the claimed invention and Example 37 (claim 2) of the 2019 Revised Patent Subject Matter Eligibility Guidance as using a processing device/component to perform the claimed invention which could not be reasonable performed in the mind.  However, the Applicant has not clearly set forth any explanation as to why the claimed limitations of “calculate” are more than processes performed by a use of mathematical calculations, why the claimed limitations of “classified”, “check” and “allocate” could not be practically preformed in the mind, and why the additional elements of generating and outputting of an electronic message of a process state are more than insignificant extra-solution activities and not well-understood, routine, and conventional as set forth in the current 35 U.S.C. 101; hence, the Applicant’s arguments are found unpersuasive. 


In regards to the Applicant’s argument, 
Even if, arguendo, the claimed invention could be considered to be directed to an abstract idea, it is evident that at Step 2B, the claims recite additional elements that amount to significantly more than the judicial exception.  (see Remarks, pg. 18, paragraph 4)

The Examiner respectfully disagrees.


	The Applicant has merely stated the additional limitations are significantly more than the judicial exception without presenting any clear rationale; hence, the Applicant’s arguments are not persuasive. 
Claims 47-68 stand rejected under 35 U.S.C. 112(b) and claims 47-68 stand rejected under 35 U.S.C. 101.

Claim Interpretation
The limitation of “a memory unit” in claims 47, 63 and 64 has been interpreted under 35 U.S.C. 112(f).

The limitation of “… allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles.” (in claim 47 and similarly in claims 63 and 64) has been interpreted as the actual values of the process variable “correlated” to each of the molding cycles in light of the specification (U.S. Patent Publication No. 2020/0401101 A1, pg. 2, par. [0025]).  

Examiners’ Note:  
With respect to claim 47, the combination of limitations of “calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq)” in lines 12-13 and “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended” in lines 26-29 appear to be redundant to the limitations of “… the commands are configured to prompt the computing unit to: calculate the actually present process state; check whether the actually present process state is in the first category or the second category” in lines 30-33.  To provide conciseness in the claim, the Applicant should consider revising claim 47.   

With respect to claim 63, the combination of limitations of “(ii) calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq)” in lines 7-8 and “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended” in lines 23-26 appear to be redundant to the limitations of (iii) execute the algorithm (A1, A2, ... , At), and calculate the actually present process state;” in lines 27 and 28 and (iv) check whether the actually present process state is in the first category or the second category; …” in lines 29-30.  To provide conciseness in the claim, the Applicant should consider revising claim 63.   

With respect to claim 64, the combination of limitations of “(ii) calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq)” in lines 6-7 and “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended” in lines 22-25 appear to be redundant to the limitations of “(iii) execute the algorithm (A1, A2, ... , At), and calculate the actually present process state;” in lines 26-27 and (iv) check whether the actually present process state is in the first category or the second category; …” in lines 28-29.  To provide conciseness in the claim, the Applicant should consider revising claim 64.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 47-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
The claim limitation “memory unit” (claim 47, 63 and 64) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The breath of claims 47, 63 and 64 are unknown since the specification only recites the functionality and position of the claimed “memory unit” (see U.S. Patent Publication No. 2020/0401101 A1, pg. 1, par. [0017], pg. 2, par. [0036] and pg. 5, par. [0120]) and does not disclose clear structure to perform storing commands and communicating with a computing unit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 48-62, 65 and 66, dependent from claim 47, stand rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 63.

Claim 67, dependent from claim 63, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 63.

	
Claim 68, dependent from claim 64, stands rejected under 35 U.S.C. 112(b) for the same rationale as set forth in claim 64.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 47-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

At step 1, claim 47 recites a production facility comprising of a combination of concrete devices (i.e. a molding machine, a computing unit and a sensor), and therefore is a machine, which is a statutory category of invention.  

At step 2A, prong one, the claim recites: 
calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq),
wherein the at least three possible process states (Z1, Z2, ... , Zq) differ in relation to a process variable set (P),
wherein the process variable set (P) includes: (i) the process variable (P1, P2, ... , Pm), and a different process variable (P1, P2, ... , Pm); or (11) the process variable (P1, P2, ... , Pm), and a derived variable (G1, G2, ... , Gn),
wherein the algorithm (A1, A2, ... , At) is configured to take into account an additional parameter (K1, K2, ... , Kv) which is different from: (i) the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm); and (ii) actual values (G1,actual, G2,actual, ... , Gn,actual) of the derived variable (G1, G2, ... , Gn),

wherein the at least three possible process states (Z1, Z2, ... , Zq) are classified according to whether measures which bring about an alteration of the process variable (P1, P2, ... , Pm) and/or the derived variable (G1, G2, ... , Gn) are necessary or recommended,

wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended,

calculate the actually present process state; 

check whether the actually present process state is in the first category or the second category; 

allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles

	The limitations of “calculate, by the algorithm (A1, A2, ... , At), an actually present process state out of at least three possible process states (Z1, Z2, ... , Zq), …”; and “calculate the actually present process state” (U.S. Patent Publication No. 2020/0401101 A1 (instant application), pgs. 5-6, par. [0133] and [0139] and Fig. 2) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

The limitations of “wherein the at least three possible process states (Z1, Z2, ... , Zq) are classified according to whether measures which bring about an alteration of the process variable (P1, P2, ... , Pm) and/or the derived variable (G1, G2, ... , Gn) are necessary or recommended,”; “wherein a first category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that no measure is necessary or recommended, and a second category of the at least three possible process states (Z1, Z2, ... , Zq) is classified such that one of the measures is necessary or recommended,”; and “check whether the actually present process state is in the first category or the second category;”, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component (i.e. a computing unit).  That is, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “classifying” in the context of the claim encompasses an evaluation of recognizing the different possible process states are either states where no measures are necessary or recommended, or states where measures are necessary or recommended.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it fall within the “Mental Processes” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.  
	
The limitation of “allocate the actual values (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) to each of the molding cycles, as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computer component (i.e. a computing unit).  That is, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “allocate” in the context of the claim encompasses correlating data of actual values with molding cycles.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it fall within the “Mental Processes” grouping of abstract ideas.  Therefore, the claim recites an abstract idea.  

	At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a production facility”; “a molding machine configured to function in molding cycles”; “a computing unit”; “a sensor configured to: (i) determine actual values (P1,actual, P2,actual, ... , Pm, actual) of a process variable (P1, P2, ... , Pm) of the production facility in a time-continuous manner or a time-discrete manner; and (ii) communicate with the computing unit”; “a memory unit configured to communicate with the computing unit”; “an output device configured to communicate with the computing unit, the output device being an operator interface of the production facility”; “a computer program including commands being stored in the memory unit”; “wherein an algorithm (A1, A2, …, At,) is stored in the memory unit”; “execute the algorithm”; “generate an electronic message including information about the actually present process state”; “determination of the actual values (P1 actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) is effected in relation to a current molding cycle of the molding cycles”; and “output the electronic message by the output device”.
	
The “computing unit”; “a memory unit configured to communicate with the computing unit; “output device … being an operator interface”; and “a computer program including commands being stored in the memory unit” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). 
 
The “production facility” and “molding machine configured to function in molding cycles” are recited at a high level of generality and merely limit the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’” Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).

	The “sensor” is recited at a high level of generality and represents a mere means for data gathering.  The use of the sensor is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  Further, the limitation of “determination of the actual values (P1 actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) is effected in relation to a current molding cycle of the molding cycles” merely describes the data gathered, wherein if a current molding cycle changes the actual values gathered changes.  

	The limitations of “a sensor configured to: … communicate with the computing device”; “a memory unit configured to communicate with the computing unit”; “a computer program including commands being stored in the memory unit”; and “an output device configured to communicate with the computing unit, the output device being an operator interface …” represent extra-solution activities because they are mere nominal or tangential additions to the claim, amounting to mere data output (see MPEP 2106.05(g).

The limitation of “execute the algorithm” represents mere data gathering that is necessary for use of the recited judicial exception, as the data is used in the abstract mental concept of “classifying”.  The executing is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)).

The limitation of “generate an electronic message …” represents an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data gathering (see MPEP 2106.05(g)).  

	The limitation of “output the electronic message …” represents an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim amounting to mere data output.  (see MPEP 2106.05(g)).

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed, with respect to the integration of the abstract idea into a practical application, the additional elements of the “computing unit”; “a memory unit configured to communicate with the computing unit; “output device … being an operator interface”; and “a computer program including commands being stored in the memory unit” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. (See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”)

The additional elements of the “production facility” and “molding machine configured to function in molding cycles”, as discussed above, merely limits the invention to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h))
  
	The sensors, as discussed above, represent a mere means for gathering data and is an insignificant extra-solution activity.  Further, the element is well-understood, routine, and conventional; wherein the courts have found limitation directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

	The limitations of “a sensor configured to: … communicate with the computing device”; “a memory unit configured to communicate with the computing unit” and “an output device configured to communicate with the computing unit” represent extra-solution activities because they are mere nominal or tangential additions to the claim, amounting to mere data output.  In addition, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

	The limitation of “execute the algorithm”, as previously discussed, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine, and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

The limitation of “generate an electronic message… ”, as previously discussed, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine, and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

In regards, to the limitation of “output the electronic message …”, the courts have found limitations directed to displaying a result, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”. 

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract 
idea.  The claim is not patent eligible. 

The limitations of claims 48-62, 65 and 66 merely further add details to the output of the electronic message (claims 48, 51, 57-62 and 66), data used in the algorithm (claims 49 and 52), calculation and/or classification of the actually present process state using the algorithm which is one of a plurality of algorithms (claim 50), derived variable (claim 53 and 54), algorithm (claims 55 and 56), and calculation of historical progression of the actual value of the process variable and/or the actual value of an derived variable (claim 65).

The further details of the output of the electronic message (claims 48, 51, 57-62 and 66) represent an insignificant extra-solution activity of mere data outputting (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

The additional details of data used in the algorithm (claims 49 and 52) represent mere data gathering that is necessary for use of the recited judicial exception, as the data is used in the abstract mathematical concept of “calculating”.  Obtaining the data is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data (see MPEP 2106.05(g)). The limitations are also well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.  

The additional details of calculation and/or classification of the actually present process state using the algorithm which is one of a plurality of algorithms (claim 50) is directed to a process performed by use of a mathematical calculation and/or a process performed, under its broadest reasonable interpretation, covers performance of the limitation of “classification” in the mind but for the recitation of a generic computer component.  For example, “classifying” in the context of the claim encompasses an evaluation of recognizing the different possible process states are either states where no measures are necessary or recommended, or states where measures are necessary or recommended.  Wherein, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas. Further, if a claim, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

The additional detail of calculating the derived variable (claim 53) is directed to a process performed by use of a mathematical calculation (U.S. Patent Publication No. 2020/0401101 A1 (instant application), pg. 4, par. [0090]).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

The additional detail of selecting the derived variable (claim 54), as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the action from practically being performed in the mind.  For example, “selecting” in the context of the claim encompasses making a decision of how to obtain the derived variable.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

The additional details of generating hypothesis (claims 55 and 56) and/or modifying the hypotheses (claim 56), as drafted, is a process, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  That is, nothing in the claim element precludes the actions from practically being performed in the mind.  For example, “generating” and “modifying” in the context of the claim encompasses an evaluation of data computed by an algorithm and updating data based on other information.  (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., deriving new data) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

The addition detail of calculating a historical progression of the actual value (P1,actual, P2,actual, ... , Pm,actual) of the process variable (P1, P2, ... , Pm) and/or the actual value (G1, actual, G2,actual, ... , Gn,actual) of the derived variable (G1, G2, ... , Gn) from each of the plurality of preceding molding cycles (claim 65; U.S. Patent Publication No. 2020/0401101 A1 (instant application), pg. 4, par. [0068]) is directed to a process performed by use of a mathematical calculation (U.S. Patent Publication No. 2020/0401101 A1, pg. 4, par. [0090]).   If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstracts ideas.  According, the claim recites an abstract idea.

Claim 63 represents an equivalent non-transitory computer-readable medium claim to claim 47 and is rejected under the same rationale as claim 47.

The limitations of claim 67 merely further add details to the output of the electronic message.

The further details of the output of the electronic message represent mere data outputting (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Claim 64 represents an equivalent method claim to claim 47 and is rejected under the same rationale as claim 47.

The limitations of claim 68 merely further add details to the output of the electronic message.

The further details of the output of the electronic message represent mere data outputting (see MPEP 2106.05(g)).  In addition, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to outputting data, recited at a high level of generality, to be well-understood, routine and conventional.  See MPEP 2106.05(d)(II), “presenting offers and gathering statistics”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to molding machines and monitoring systems.

U.S. Patent Publication No. 2022/0266491 A1 discloses an injection molding machine and an inspection method of an injection molding machine.

U.S. Patent Publication No. 2022/0274305 A1 discloses an injection molding machine including a mold clamping unit that clamps a mold unit, an injection unit that fills the mold unit clamped by the mold clamping unit with a molding material, and an ejector unit that takes out a molding product from the mold unit after the molding material with which the mold unit is filled by the injection unit is cooled and solidified.

U.S. Patent No. 11,241,811 B2 discloses a method for evaluating and/or visualizing a process state of a production system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117